383 U.S. 573 (1966)
MOTORLEASE CORP.
v.
UNITED STATES.
No. 24.
Supreme Court of United States.
Decided March 21, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Ellis Lyons for petitioner.
Solicitor General Cox for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the United States Court of Appeals for the Second Circuit is reversed. Fribourg Navigation Co., Inc. v. Commissioner of Internal Revenue, ante, p. 272.
MR. JUSTICE BLACK, MR. JUSTICE CLARK and MR. JUSTICE WHITE dissent for the reasons stated in the dissenting opinion of MR. JUSTICE WHITE in Fribourg Navigation Co., Inc. v. Commissioner of Internal Revenue, supra.